EXAMINER’S AMENDMENT
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The amended Abstract contained in the response filed May 18, 2022 is re-presented below by examiner’s amendment, on a separate sheet.
	The Listing of Claims contained in response filed May 18, 2022 is re-presented below by examiner’s amendment, with status identifiers provided for each of originally numbered claims 2, 3, 5-7, 9 and 10.  In addition, originally numbered claim 11 (re-numbered claim 10) has been amended to re-insert a period at the end of the claim.
Authorization for this examiner’s amendment was given in an interview with Attorney Marianne Fuierer on May 27, 2022.
3.	The replacement sheets of drawings filed May 18, 2022 are accepted by the examiner.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
May 27, 2022












ABSTRACT 
The present invention describes the integration of preparative crystallization, crystal separation, crystal washing and freeze-drying processes of insulin and insulin analogues into single continuous process using pressure filtration. The process facilitates time reduction and outlines the novel design of using multiple organic solvent washes and nitrogen gas purging for the removal of imbibed water and achieve final drug substance that meets the quality specifications. 

















CLAIMS
1. 	(Previously presented) An integrated process of crystal separation, washing and drying of insulin or insulin analogues, comprising the steps of: 
a)	preparing a crystal suspension of insulin or insulin analogue using Zn Cl2 and adjusting the pH of the crystal suspension to between 4.5 and 8.5;
b)	pouring the crystal suspension obtained from step a) onto a filter fabric placed on an area ranging between 80 cm2 to 100 cm2 of a pressure filtration unit;
c)	purging the pressure filtration unit with nitrogen gas via an inlet port of the pressure filtration unit to obtain a filter cake;
d)	collecting a filtrate via outlet port of the pressure filtration unit;
e)	pouring 100% acetonitrile, butanol, ethanol, ethyl acetate or isopropanol as a solvent wash on the filtrate and purging nitrogen gas via an inlet port of the pressure filtration unit at a pressure of 1 to 2.5 bar;
f)	collecting the filtrate via an outlet port of the pressure filtration unit;
g)	repeating steps e) and f) to provide further solvent washes on the filtrate and thereby providing a filter cake; 
h)	drying the filter cake by passing nitrogen gas through the filter cake at a pressure range of 1 bar to 2.5 bar; and 
i)	removing the filter cake in the form of a dried powder, wherein the process is conducted as a single continuous process.  
2. (Previously presented) The integrated process of claim 1, wherein the insulin or insulin analogue has a crystal size in the range of 1-40 µm.  
3.	(Previously presented) The integrated process of claim 1, wherein the temperature inside the assemblage pressure filtration unit is maintained in the range of 25 °C to 35 °C.  
4.	(Previously presented) The integrated process of claim 1, wherein the pressure filtration unit comprises a filter membrane with a pore size in the range of 1-15 µm.  
5.	(Previously presented) The integrated process of claim 1, wherein the single continuous process is completed within 5 to 10 minutes.  
6. 	(Previously presented) The integrated process of claim 1, wherein the filter fabric is placed on a stainless steel mesh support of the pressure filtration unit.  
7.	(Previously presented) The integrated process of claim 1, wherein the filter fabric is selected from a poly ester fabric and poly propylene fabric.  
8.	(Cancelled)  
9.	(Previously presented) The integrated process of claim 1 wherein the volume of the 100% organic solvent is 5-10% of the volume of the crystal suspension.  
10.	(Previously presented) The integrated process of claim 1, wherein the 100% organic solvent is acetonitrile.  
11.	(Currently amended) The integrated process of claim 1, wherein the process is conducted without relying on centrifugal force.